Citation Nr: 0941921	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-30 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for the residuals of 
injury to the right leg and right knee.

2.  Entitlement to service connection for the residuals of 
injury to the right leg and right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1981.  Service personnel records indicate that he served in 
the Reserves from September 1981 to January 1984, but dates 
of active duty, active duty for training, and inactive duty 
for training have not been confirmed.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Decatur, Georgia in which the RO declined to reopen the 
previously denied claim for service connection for the 
residuals of right knee injury.

The veteran testified before the undersigned Veterans Law 
Judge in August 2009.  A transcript of the hearing is 
associated with the claims file.

It appears that in the May 2006 statement of the case, the RO 
reopened the previously denied claim for service connection 
for residuals of injury to the right leg and right knee, and 
denied the claim on the merits.  However, before considering 
a claim that has previously been adjudicated, the Board must 
determine that new and material evidence was presented or 
secured for the claim, as a jurisdictional matter.  Jackson 
v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The issues 
have thus been recharacterized as presented on the first page 
of this decision.

The issue of entitlement to service connection for the 
residuals of injury to the right leg and right knee addressed 
in the REMAND portion of the decision below are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  A September 1992 rating decision denied service 
connection for the residuals of injury to the right leg and 
right knee on the basis that, while service treatment records 
showed an injury to the right knee, they did not show a 
chronic disability, nor was there any evidence of injury to 
or chronic disability of the right leg.  Rather, private 
medical records showed that the Veteran broke his right leg 
during a fight in 1991, which was after his discharge from 
active service.  The Veteran did not appeal this decision, 
and it became final.

2.  Evidence received since the September 1992 rating 
decision includes evidence necessary to substantiate the 
claim, i.e., private medical records dated in 1986, showing 
findings of suprapatellar effusion in the right knee, and lay 
witness evidence that the Veteran's injured his right leg 
during active service in a basketball game.  This evidence 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the September 1992 rating decision is 
new and material and the claim for service connection for 
residuals of injury to the right leg and right knee is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

II.  New and Material

In a September 1992 rating decision, the RO denied service 
connection for residuals of injury to the right leg and right 
knee.  In denying the claim, the RO observed that service 
treatment records showed that the Veteran had sustained 
injury to his right knee in a motor vehicle accident (MVA), 
but that the records noted no chronic disability as the 
result of this injury.  Nor was there evidence of a chronic 
disability of the right leg during active service.  However, 
private medical records showed that the Veteran had broken 
his right distal tibia/fibula in a fight in 1991-after his 
discharge from active service.  Accordingly, the residuals of 
a fracture of the right distal tibia and fibula could not be 
attributed to the Veteran's active service and service 
connection was denied.

The RO provided notice of the September 1992 rating decision 
to the Veteran by letter dated in the same month.  The 
Veteran did not file a timely notice of disagreement.  The 
September 1992 rating decision therefore became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510 (1992).

Since the September 1992 rating decision, the RO has received 
private medical records dated in 1986 that show clinical 
findings of right suprapatellar effusion in the right knee in 
May 1986 unchanged since January 1986.  These findings are 
prior to the tibia and fibula break that occurred in 1991.  
In addition, the Veteran has offered his own testimony before 
the undersigned Veterans Law Judge that he injured his right 
leg while on active service during a basketball game at Fort 
Drum, New York, where the unit was stationed for cold weather 
training.  The Veteran also presents the lay statement of a 
service member who stated he served with the Veteran and that 
he observed the Veteran to injure his right leg during the 
basketball game.  The Veteran and his witness attest that the 
Veteran was casted for about six weeks following the injury.

This evidence is new in that it was not previously of record.  
It is also material in that it presents clinical evidence of 
a right knee abnormality that pre-dates the 1991 fracture of 
the right distal tibia and fibula, and that it presents 
evidence of additional inservice injury to the right leg, 
that has been corroborated by a lay witness. 

Accordingly, reopening the claim for service connection for 
the residuals of injury to the right knee and right leg is 
warranted.

ORDER

New and material evidence having been presented, the 
previously denied claim for service connection for the 
residuals of injury to the right leg and right knee reopened.  
To this extent only, the claim is granted.


REMAND

By the above decision, the Board has reopened the previously 
denied claims for service connection for the residuals of 
injury to the right knee and right leg.

As noted above, the medical evidence now contains 
documentation of clinical abnormality to the right knee in 
1986, prior to the fracture of the distal tibia and fibula 
that occurred in 1991.  In addition, the Veteran testified, 
and his witness attested, that he injured his right leg 
during a basketball game at Fort Drum, New York, where the 
unit was stationed for cold weather training, and was 
subsequently casted for about six weeks.

Service treatment records reflect that the Veteran sought 
treatment for what he believed were cold weather injuries in 
early 1980, and he was assessed with possible transient 
dysesthesias from cold injury.  Subsequent entries, however, 
showed possible left ankle sprain.  There is nothing 
concerning a cast, but the record does not show that records 
were requested from any hospital associated with Fort Drum, 
New York.  In March 1981, service treatment records show the 
Veteran complained of right knee pain after an auto accident.  
He was referred for X-rays, but did not wait for the films to 
be taken.  The examiner noted no effusion, that the knee was 
stable, and that the Drawer Sign was negative.  Medical 
history conducted in February 1981, prior to the auto 
accident, showed no treatment or complaints relative to his 
right leg, and no hospitalization in the last five years.  In 
July 1981, he signed a statement of option for medical 
examination for separation/retirement, but did not indicate 
whether he desired a separation medical examination.  The 
report of medical examination at discharge, if one was 
conducted, is not of record.

Moreover, service personnel records reflect that the Veteran 
served in the reserves from 1981 to 1984.  These records have 
not been obtained.

An attempt must be made to obtain any additional service 
treatment records and, following this, VA examination must be 
conducted with review of the entire record to determine the 
etiology of any current right leg disability.  See McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that any and all private and 
VA treatment records concerning treatment 
for his right knee and leg that have been 
identified by the Veteran have been 
obtained.

2.  Verify all periods of the Veteran's 
active duty, including any active duty, 
active duty for training, and inactive 
duty for training.  

3.  Obtain any additional service 
treatment records, including any hospital 
records of treatment accorded the Veteran 
at any hospital facility associated with 
Fort Drum, New York and any hospital 
facility associated with Fort Stewart, 
Georgia.

4.  For items #2 and #3, conduct any 
follow-up required, including methods 
used to reconstruct missing or destroyed 
records, request assistance from the 
service department if necessary.  
Document negative responses and advise 
the Veteran so he may attempt to obtain 
the records on his own.

5.  Schedule the veteran for medical 
examination with the appropriate 
specialist to determine the nature, 
extent, and etiology of any right leg and 
right knee pathology.  All indicated 
tests and studies should be performed. 
The claims folder, a copy of the hearing 
transcripts, and a copy of this remand 
must be provided to the examiner in 
conjunction with the examinations.

The examiner must provide the following 
opinion:

a)	is it at least as likely as not 
that any diagnosed right leg and 
right knee pathology is in any 
way the result of any injury or 
disease sustained during any 
period of active service, or of 
any incident therein, including 
the 1981 auto accident or injury 
sustained in a fall during 
basketball as described by the 
Veteran and corroborated by his 
witness?


A complete rationale must be provided for 
all opinions expressed.

6. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for the residuals of right leg and right 
knee injury with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, provide him and his 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claim. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


